Exhibit 99.2 Final Transcript Conference Call Transcript FRP - Q1 2008 FairPoint Communications, Inc. Earnings Conference Call Event Date/Time: May. 16. 2008 / 8:30AM ET Thomson StreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript May. 16. 2008 / 8:30AM ET, FRP - Q1 2008 FairPoint Communications, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Brett Ellis FairPoint Communications, Inc. - Investor Relations Gene Johnson FairPoint Communications, Inc. - Chairman and CEO John Crowley FairPoint Communications, Inc. - CFO CONFERENCE CALL PARTICIPANTS Simon Flannery Morgan Stanley - Analyst Tom Seitz Lehman Brothers - Analyst David Sharret Lehman Brothers - Analyst Dennis Leibowitz Act II Partners - Analyst PRESENTATION Operator At this time I would like to welcome everyone to the FairPoint Communications first quarter 2008 earnings conference call. (OPERATOR INSTRUCTIONS). At this time I would like to turn the call over to Mr. Ellis. Brett Ellis - FairPoint Communications, Inc. - Investor Relations Good morning, everyone, and thank you for joining the FairPoint first-quarter earnings conference call. Participating on today's call are Gene Johnson, our Chief Executive Officer, and John Crowley, our Chief Financial Officer. Before we begin, I would like to remind you that certain statements made during this conference call which are not based on historical facts may be deemed to constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Because these forward-looking statements involve known and unknown risks and uncertainties, there are important factors that could cause actual results, events, or developments to differ materially from those expressed or implied by these forward-looking statements. Such factors include those risks described from time to time in FairPoint's filings with the Securities and Exchange Commission, including without limitation the risks described in FairPoint's most recent annual report on Form 10-K on file with the Securities and Exchange Commission. All information is current as of the date of this earnings call, and FairPoint undertakes no duty to update this information. In addition, FairPoint's results for the quarter ended March 31, 2008 are subject to the completion and filing with the Securities and Exchange Commission of its quarterly report on Form 10-Q for such periods. Having said this, allow me to introduce Gene Johnson, our Chairman and CEO. Gene Johnson - FairPoint Communications, Inc. - Chairman and CEO Thank you, Brett. Good morning, everyone. Before I actually talk about the results, let me take care of a couple of housekeeping items. John Crowley will be joining me on today's call, our CFO, as you know. Peter Nixon, our President, will not be joining us, but he will make a very detailed presentation next week at the investor day, the details which, I think, we announced in a press release this morning. The investor day on Thomson StreetEvents www.streetevents.com Contact Us 2 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript May. 16. 2008 / 8:30AM ET, FRP - Q1 2008 FairPoint Communications, Inc. Earnings Conference Call the 22nd is going to focus almost exclusively on the merger, with emphasis on the Transition Services Agreement, merger integration efforts, and the process of cutting over to our new systems. A number of the members of Peter's team will be (technical difficulty) as we go through that. So, as a result of that, we'll keep today's call relatively brief and focused on the first-quarter earnings results. We're going to provide you with a review of the first-quarter financial and operational results, and then we're going to leave some time for Q&A. So, John and I will make a few comments, and then we'll open the lines for Q&A. During the call and we're going to try to be consistent about this going forward for at least the next year or so John and I will refer to Legacy FairPoint, meaning the business that we operated prior to March 31st; Northern New England, meaning the business we acquired on March 31st from Verizon, and we'll use the term FairPoint to mean the combined business. So let's get right to the numbers. The quarterly results that we reported for Legacy FairPoint remain strong. They closely mirror the results we reported throughout last year. Access line losses for both Legacy and Northern New England trended slightly higher in the first quarter, and John is going to give you some detail on that as he makes his comments. The real takeaway from our perspective, and the thing I want to spend the most time talking about, is the broadband business, high-speed data business. I think it's important that we focus on that because not only do we have strong growth in that business, and have a lot of room for more growth in the business, but it really represents the future of our company, and of our industry, quite frankly. It provides a stable and consistently higher revenues, actually, than if we just offer landline service, which will lead us to nowhere. Our products will continue to grow as we continue to offer new speeds. We continue to expand our footprint, so we expect that we're going to see some real growth in that area. During the quarter, HSD subscribers at Legacy FairPoint grew to just over 70,000 customers, 13.5% year-over-year growth, and our penetration is now past 30% at 30.1%. We're very proud of that. Northern New England grew to over 225,000 customers, representing just an 8.3% year-over-year increase, and the total penetration there is well less than 20%, so we've got great opportunity there.
